Title: From George Washington to Joseph Barrell, 8 June 1788
From: Washington, George
To: Barrell, Joseph



Mount Vernon June 8th 1788.

General Washington, having lately received with great satisfaction the medal which the Owners of the adventure to the Pacific Ocean have been pleased to transmit to him, begs leave

to return his best acknowledgments to those Gentlemen for the very acceptable Compliment, and to assure them that his hearty wishes for success attend their enterprise, he hopes and even flatters himself that the day will arrive (at no very distant period) when the sources of commerce shall be enlarged and replenished; and when the new Constellation of this Hemisphere shall be hailed and respected in every quarter of the terraqueous globe!
